Title: To Thomas Jefferson from Benjamin Rush, 28 May 1804
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir,
            Philada: May 28. 1804
          
          The bearer Dr Anth: Fothergill wishes to do himself the honor of paying his respects to you. He is a relation of the late illustrious Dr John Fothergill, & possesses a large share of his philanthropic disposition. After having acquired wealth & independance at Bath, he has come to spend the evening of his life in our peaceful & flourishing country. He is well informed & amiable, and will duly estimate your civilities to him. 
          Health, Respect & Friendship! From Dr Sir yours affectionately
          
            Benjn: Rush
          
        